

Exhibit 10.6


AMENDING AGREEMENT ENTERED INTO AS OF THE 6th DAY OF MARCH, 2012.
AMONG:
CATERPILLAR FINANCIAL SERVICES LIMITED
 
(“Lessor”)
 
 
AND:
THOMPSON CREEK METALS COMPANY INC.
 
("Lessee")
 
 
AND:
TERRANE METALS CORP.
 
(“Terrane”)

WHEREAS the Lessor, the Lessee and Terrane entered into a master funding and
lease agreement dated as of March 30, 2011 for the lease of Equipment for use at
the Location (“Original Agreement”) and amended and restated the Original
Agreement by amended and restated master funding and lease agreement dated as of
December 9, 2011 (“Amended Agreement”);
WHEREAS the parties hereto wish to amend the Amended Agreement on the terms and
subject to the conditions contained herein, the Amended Agreement, as amended
hereby, being hereinafter collectively called the “Agreement”).
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS HEREIN CONTAINED AND
FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH
ARE HEREBY ACKNOWLEDGED, THE PARTIES HERETO AGREE AS FOLLOWS:
1.
INTERPRETATION

1.1
Definitions

Words and expressions defined in the Amended Agreement are used with the same
respective defined meanings in this amending agreement unless the context
requires otherwise.
1.2
Headings

The division of this amending agreement into articles and sections and the
headings and titles are for convenience of reference only and shall not affect
the meaning or construction of this amending agreement.
1.3
Singular and Plural: Gender

Except where the context requires otherwise, in this amending agreement, the
singular includes the plural and vice-versa and a word denoting gender includes
each gender.
2.
AMENDMENTS

2.1
The following definitions are hereby added to the Agreement:




--------------------------------------------------------------------------------



2.1.1
““Canadian Dollar” and the symbol “C$” mean lawful money of Canada;”

2.1.2
““CDOR Rate” means, for any day, the Canadian Dealer Offered Rate, being the
arithmetic average of the bankers’ acceptances rates (expressed as a rate per
annum based on a year of 365 days) of the Canadian banks for the applicable
90 day period which appear on the Reuters Screen CDOR page at 10:15 a.m. or, if
such day is not a Business Day, then the immediately preceding Business Day;”

2.1.3
““Lessor’s Fixed Rate” means the fixed rate of interest in USD or C$ offered by
the Lessor and accepted by the Lessee pursuant to Section 10.4 hereof for the
Lease Period;”

2.2
The definition of “Compensating Amount” is replaced in its entirety by the
following:

““Compensating Amount” means an amount determined by the Lessor to be the net
cost, if any, incurred by the Lessor as a direct result of the prepayment of all
or a portion of a Lease in which the additional payment set forth at
Section 10.4 accrues interest based on i) LIBOR on a date other than the
expiration of the applicable LIBOR period including, without limitation, the
loss or expense sustained or incurred by the Lessor relating to such payment
based on the rate at which the Lessor can lend the amount prepaid into the
wholesale market for the balance of the applicable LIBOR period; or ii) the CDOR
Rate on a date other than the expiration of the applicable 90 day CDOR period
including, without limitation, the loss or expense sustained or incurred by the
Lessor relating to such payment based on the rate at which the Lessor can lend
the amount prepaid into the wholesale market for the balance of the applicable
90 day period. A certificate of the Lessor setting forth the Compensating Amount
in reasonable detail shall, absent manifest error, be conclusive evidence of the
Compensating Amount.”
2.3
Section 10.4 of the Agreement is replaced in its entirety by the following:

“Each Lease Payment shall have an additional charge added thereto on the Due
Date therefor. Such additional charge shall be equal to the amount of interest
that would be payable on such Lease Payment on the basis that the interest rate
applicable to all outstanding Lease Payments was either i) ninety (90) day LIBOR
plus 3.45% per annum where LIBOR is determined on the applicable Start Date in
respect of the first Lease Payment payable under the relevant Lease and for each
subsequent Lease Payment on each Due Date following such Start Date; or ii) the
CDOR Rate in respect of 90 day bankers’ acceptances plus 3.90% per annum where
the CDOR Rate is determined on the applicable Start Date in respect of the first
Lease Payment payable under the relevant Lease and for each subsequent Lease
Payment on each Due Date following such Start Date. Said additional charge shall
accrue from day to day and shall be calculated on the basis of the actual number
of days elapsed in a year of 360 days, in respect of an additional charge based
on LIBOR and a year of 365 days or the actual number of days in the year in
respect of an additional charge based on the CDOR Rate.
At the time of execution of each Lease, the Lessor shall furnish to the Lessee
an indicative amortization schedule for the entire Lease Period showing payments
of (i) Lease Payments; (ii) the Upfront Payment, if any; (iii) the additional
charge set forth above, based on LIBOR or on the CDOR Rate in respect of the
Start Date; and (iv) all applicable Taxes. The payments of the Price and thus
the amortization schedule shall be amended for each ninety (90) day period to
reflect increases or decreases to LIBOR or the CDOR Rate, as applicable, and
thus the applicable additional charge, without the Lessor being under any
obligation to provide a new amortization schedule to the Lessee. Any such
adjustment to the additional charge,



--------------------------------------------------------------------------------



if not made on the applicable Due Date, shall be paid by or credited to the
Lessee on the following Due Date.
The Lessee may, twenty (20) days prior to the issue of any Utilisation Notice to
the Lessor, request in writing that the Lessor furnish it with a quotation for
the additional charge described in this Section 10.4 as a function not of LIBOR
or the CDOR Rate but rather Lessor’s Fixed Rate. Within five (5) Business Days,
Lessor shall furnish Lessee with a quotation for the additional charge for the
entire term of the applicable Lease Period in USD or C$, as requested by the
Lessee. If Lessee accepts such quotation, its Utilisation Notice shall reflect
the quotation based on the Lessor’s Fixed Rate for the Lease Period, with the
Lease Payments reflecting a five (5) year amortization and twenty (20) equal
consecutive quarterly blended payments of principal and interest. Prepayment of
any Lease in which the additional amount is calculated by reference to the
Lessor’s Fixed Rate shall be subject to payment of an amount equal to five
percent (5%) of the then outstanding principal balance under the Lease during
the first (1st) year thereof, four percent (4%) thereof in the second
(2nd) year, three percent (3%) in the third (3rd) year, two percent (2%) in the
fourth (4th) year and one percent (1%) in the fifth (5th) year thereof, all as a
genuine pre estimate of damages and not as a penalty.
If, prior to the first (1st) day of any Lease Period, Lessor shall determine in
good faith (which determination shall be certified by the Lessor to the Lessee
and conclusive and binding upon the Lessee) that, by reason of circumstances
affecting the relevant market, (i) adequate and reasonable means do not exist
for ascertaining LIBOR or the CDOR Rate for such Lease Period; or (ii) the
additional charge calculated hereinabove by reference to LIBOR or the CDOR Rate
for such Lease Period will not adequately and fairly reflect the cost to the
Lessor (in reasonable detail by Lessor) of making or maintaining its affected
Leases with such additional charge, Lessor shall notify Lessee as soon as
practicable and furnish Lessee with a quotation in reasonable detail for the
said additional charge based on the Lessor’s cost of funds plus 3.45% per annum.
Lessor shall, together with that quotation, provide written evidence of the
increased cost of funds to the Lessee and, within the forty five (45) days
following the delivery of such quotation, the parties shall negotiate an annual
rate to apply within the aforesaid market disruption period. In the absence of
agreement, Lessor’s quotation shall remain in effect until the termination of
the circumstances causing the said market disruption and if the Lessee is
dissatisfied with that rate, its sole recourse is to not enter into the Lease
Contract in question or to prepay, without interest or penalty, the affected
Lease.”
2.4
In Section 10.6, the words “or Canadian Dollars” is inserted in line four after
the words “US Dollars”.

2.5
Section 17(b) is replaced in its entirety by the following:

“Provided that the Lessee has given the Lessor at least thirty (30) days prior
written notice of its intention to do so, the Lessee may, at any time during the
Lease Period, purchase any item of the Equipment by paying to the Lessor for the
Equipment the sum of (a) the Acquisition Cost for such Equipment (using, in
cases where the Equipment has been purchased by the Lessor from the Lessee
without a Cash Deposit or Deposit LC, the Lessor’s Share of the Acquisition
Cost) less (i) the Upfront Payment, if any; and (ii) all of the Lease Payments
made by the Lessee for such Equipment to the Lessor (but not, save as set forth
in subparagraph (b) below, the additional charge paid under the first paragraph
of Section 10.4 hereof); (b) any upward adjustment to LIBOR or the CDOR Rate
payable in respect of previous LIBOR Periods or 90 day CDOR Rate periods, as set
forth at Section 10.4



--------------------------------------------------------------------------------



above; and (c) applicable Taxes, provided that where Lessee purchases Equipment
on a date other than a Due Date where the additional amount set forth at
Section 10.4 is calculated in relation to LIBOR or the CDOR Rate, Lessee shall
also pay the Compensating Amount and where such additional amount is calculated
by reference to Lessor’s Fixed Rate, Lessee shall pay the prepayment penalty set
forth at Section 10.4.”
2.6
Section 28 is replaced in its entirety by the following:

“Lessee shall make all Lease Payments hereunder in US Dollars or Canadian
Dollars. Where Equipment is invoiced to the Lessor under a Supply Contract in
Canadian Dollars, Lessee bears the risk of currency exchange rate fluctuations
from Canadian Dollars to US Dollars between the time of Seller’s invoice and the
time of Lessor’s payment of a Utilisation Notice hereunder in US Dollars where
the Lease Payments are not calculated by reference to the CDOR Rate.”
3.
EFFECTIVENESS

This amending agreement amends the Agreement. The Agreement, as amended by
hereby, shall constitute one agreement and the Agreement, so amended, is hereby
ratified and confirmed by the parties hereto.
4.
LANGUAGE

The parties hereto have required that this agreement be drafted in English. Les
parties aux présentes ont exigé que cette convention soit rédigée en anglais.


























[Signature pages follow]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT AT THE PLACE AND AS
OF THE DATE FIRST ABOVE WRITTEN.
CATERPILLAR FINANCIAL SERVICES LIMITED
 
THOMPSON CREEK METALS COMPANY INC.
 
 
 
 
 
 
By: /s/ Michael Madden______________
   Michael Madden
 
By: /s/ Pamela Saxton_______________
   Pamela Saxton
Credit Manager
 
          Executive Vice President and Chief
          Financial Officer
 
 
 
 
 
 
 
 
 
TERRANE METALS CORP.
 
 
 
 
 
 
 
 
By: /s/ Pamela Saxton_______________
   Pamela Saxton
 
 
          Executive Vice President and Chief
          Financial Officer
 
 
 
 
 
 
 
 























[Signature page – amending agreement among
Caterpillar Financial Services Limited,
Thompson Creek Metals Company Inc.
and Terrane Metals Corp.]

